Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 01/17/2020, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 01/17/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 recites the limitation “in response to determining that the activity timer threshold is equal to the activity timer end time, setting an operating state of the mobile device to the sleep mode.” (emphasis added).  There is insufficient antecedent basis for the term “the mobile device” (emphasis added) limitation in the claim.
Dependent claims 6 and 14 are rejected for at least in part for incorporating the deficiency of claim(s) as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumano (Pub. No.: US 2017/0091512 A1) in view of Van OS et al. (Pub. No.: US 2019/0080189 A1; hereinafter Van).
Regarding claims 1, 9 and 17, Kumano discloses a method comprising:
retrieving, from a memory, a biometric sensor time range (determine that predetermine time range in which the device fingerprint sensor is in first detection mode, should be time frame in which the user does not use the electronic device [Kumano; 89-100]);
determining, via a processor of a communication device, if a current time is within the biometric sensor disable time range (obtain the current time by the clocking unit and determine if it within predetermine period of time [Kumano; 91-92]);
in response to determining that the current time is within the biometric sensor disable time range, determining if the communication device is in a sleep mode (determine if the electronic device in sleep mode and stationary [Kumano; 89-100]); and 
in response to determining that the communication device is in the sleep mode (putting the fingerprint sensor in first detection mode, which is inactive mode and  different from the active mode, the second detection mode, this is to reduce the amount of power consumed [Kumano; 93]).
Kumano discloses a fingerprint sensor includes a detection area to be touched by a user with a finger.  The fingerprint sensor has a detection mode including a first detection mode in 
In particular, Van teaches when the device is in locked state, disabling of the display, biometric sensors and microphone of the electronic devices to reduces power consumption [Van; ¶1009]. It would have been obvious before the effective filing date of the claimed invention to modify Kumano in view of Van to disable the fingerprint sensor with the motivation to reduce power consumption.

Regarding claims 2, 10 and 18, Kumano-Van combination discloses wherein the at least one biometric sensor is used to gain access to the communication device when the at least one biometric sensor is not disabled (fingerprint sensor at second detection mode is active and use to authenticate the user [Kumano; 89-100]).

Regarding claims 3, 11 and 19, Kumano-Van combination discloses further comprising: 
in response to detecting a request to access the communication device when the at least one biometric sensor is disabled (change mode from first detection mode to second detection mode when user try to active the device [Kumano; 89-100]).
displaying a prompt for entry of a passcode on a display of the communication device (fingerprint authentication [Kumano; 89-100], passcode authentication [Van; ¶330; fig. 21A and associated text]). The motivation to use alternative method of authentication in case fingerprint sensor failed to enable.

Regarding claims 4, 12 and 20, Kumano-Van combination discloses further comprising: 
retrieving a biometric sensor enable time range from the memory (obtain predetermined time frame [Kumano; 89-100]);
determining if the current time is within the biometric sensor enable time range (determine if the current time obtained from the clock belong to the predetermined time frame [Kumano; 89-100]); and
in response to determining that the current time is within the biometric sensor enable time range, enabling the at least one biometric sensor (switch the fingerprint sensor from first detection mode to second detection mode and perform fingerprint authentication [Kumano; 89-100]).

Regarding claims 5 and 13, Kumano-Van combination discloses wherein determining if the communication device is in the sleep mode further comprises:
monitoring the communication device for activity (determined the mode of the electronic device and if electronic device is stationary [Kumano; 89-100] and activity to release from sleep mode [Kumano; 103-110]);
determining if a display of the communication device is turned on, the display being automatically turned on when activity of the communication device is detected (detect sleep release operation and display lock screen [Kumano; 103-110]);
in response to determining that the display of the communication device is not turned on, starting an activity timer (detecting no operation being performed for a certain period of time [Kumano; 62-64]);

determining if a time value of the activity timer is greater than an activity timer threshold; 
in response to determining that the time value of the activity timer is greater than the activity timer threshold, retrieving, from the memory, an activity timer end time that triggers entry of the communication device into the sleep mode (put the device back to sleep mode when a certain period of time has elapsed with no operation being performed [Kumano; 62-64]);
determining if the activity timer threshold is equal to the activity timer end time; and in response to determining that the activity timer threshold is equal to the activity timer end time, setting an operating state of the mobile device to the sleep mode (put the device back to sleep mode when a certain period of time has elapsed with no operation being performed [Kumano; 62-64]).

Regarding claims 7 and 15, Kumano-Van combination discloses further comprising:
in response to determining that the display of the communication device is turned on, re-starting the activity timer (timer for idling starts when detect inactivity and putting the device back to sleep mode when a certain period of time has elapsed with no operation being performed [Kumano; 62-64]).

Regarding claims 8 and 16, Kumano-Van combination discloses further comprising: 
prior to disabling the at least one biometric sensor, retrieving stored motion sensor data from the memory (detect and store if the device is stationary, sleeping mode, or in user walking [Kumano; 89-100]);

in response to determining that the motion sensor data matches the reference motion sensor data, disabling the at least one biometric sensor (detecting if the device is stationary and idling, switching from normal to sleep mode set the fingerprint sensor from second detection mode to first detection mode [Kumano; 89-100]. When the device is idling or sleep mode, disabling of the display, biometric sensors and microphone of the electronic devices to reduce power consumption [Van; ¶1009]). The motivation to reduce power consumption.

Allowable Subject Matter
Claim(s) 6 and 14 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Dependent Claim(s) 6 and 14 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 6 and 14:
“incrementing the activity timer threshold based on a pre-determined increment value to generate a new activity timer threshold; and
storing the new activity timer threshold to the memory, the new activity timer threshold being at least partially used to determine if the communication device is in the sleep mode.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432